                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

JORGE RUIZ,

                  Plaintiff,

v.                                                           Case No: 2:18-cv-604-FtM-99MRM

AMERICAN EXPRESS NATIONAL
BANK,

                Defendant.
                                                  /

                                                ORDER1

        Before the Court is the parties Joint Motion to Stay Action Pending Arbitration.

(Doc. 16). The parties agree to submit all claims in this suit to arbitration per their

arbitration provisions in the applicable cardmember agreement. Upon consideration of

the parties’ request and applicable law, the Court will refer this action to arbitration and

stay the case.

        Accordingly, it is

        ORDERED:

        (1) The Joint Motion to Stay Action Pending Arbitration (Doc. 16) is GRANTED.

        (2) All proceedings in this case are STAYED until the parties advise the Court that

            arbitration has been completed and that the stay is due to be lifted or the case




1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
         is due to be dismissed. The parties must notify the Court of such matters within

         seven (7) days of the arbitration proceedings concluding.

      (3) The parties are DIRECTED to file a joint report on the status of arbitration on

         or before January 16, 2019, and every ninety (90) days after until arbitration

         concludes.

      (4) The Clerk is DIRECTED to add a stay flag.

      DONE and ORDERED in Fort Myers, Florida this 18th day of October 2018.




Copies: All Parties of Record




                                           2
